DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on April 20, 2021.  Claims 1-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.

Response to Amendment
Concerning the “Remarks” of the Applicant’s Response filed on March 22, 2021, with regards to the amendments to claims 2-5 to address the minor informalities as discussed on page 7 of the “Remarks”, the amendments have obviated the necessity of the objections to the claims.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “Remarks” of the Applicant’s Response filed on March 22, 2021, with regards to the arguments against the rejections of claims 1-5 and 7-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-
Concerning the “Remarks” of the Applicant’s Response filed on March 22, 2021, with regards to the arguments against the rejections of claims 1 and 3 under 35 U.S.C. §102(a)(1) on page 8 of the “Remarks”, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Nguyen reference does not teach the added limitation of “each proximally facing tip having a rounded surface configured for penetrating an outer surface of a blood clot”, arguing that the Nguyen reference does not teach a proximally facing tip that can penetrate an outer surface of a blood clot.  However, the examiner argues that the limitation of “configured for penetrating an outer surface of a blood clot” is merely a functional limitation.  Thus, the proximally facing tip of the Nguyen reference must simply be capable of penetrating an outer surface of a blood clot, wherein the proximally facing tips of the Nguyen reference are completely capable of penetrating an outer surface of a blood clot based on the thinness of the wire, and completely depending on the size, shape, location, and hardness of said blood clot.  The thin wires of the proximally facing tips are capable of penetrating the outer surface of a large, extremely soft blood clot.  Therefore, the rejections of the claims under 35 U.S.C. §102(a)(1) as being anticipated by Nguyen stand.
Concerning the “Remarks” of the Applicant’s Response filed on March 22, 2021, with regards to the arguments against the rejection of claims 1 and 6-12 under 35 U.S.C. §103 on pages 9-10 of the “Remarks”, the applicant’s arguments against the rejections of claims 1 and 8-12 have been fully considered, but they are not persuasive.  The applicant argues that neither the Carrison nor Martin reference teaches the added limitation of “each proximally facing tip having a rounded surface configured for penetrating an outer surface of a blood clot”, arguing that the references do not teach a proximally 
Concerning the “Remarks” of the Applicant’s Response filed on March 22, 2021, with regards to the arguments against the rejection of claims 2-5 under 35 U.S.C. §103 on pages 10-12 of the “Remarks”, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the teaching references do not cure the deficiencies of the Nguyen reference or the combination of the Carrison and Martin references.  However, as discussed above, the Nguyen reference and the combination of the Carrison and Martin references have not been found to be deficient in any teachings with regards to the invention of claim 1.  Therefore, the rejections of claims 2-5 under 35 U.S.C. §103 stand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Nguyen et al. (US 2016/0015403, hereinafter Nguyen).
Concerning claim 1, the Nguyen et al. prior art reference teaches a blood clot retrieving apparatus for deployment into a patient’s vasculature from a catheter, wherein the catheter may be a microcatheter, given the reference teaches that the outer diameter of the catheter may be any appropriate dimension for a variety of applications ([¶ 0025]), and for retrieving an intravascular blood clot from within the patient’s vasculature (Figure 2; 130) comprising: a push wire (Figure 2; 180); an expandable wire frame operatively connected to the push wire adjacent a distal end of the push wire (Figure 2; 240), the expandable wire frame having a plurality of wires each having first and second ends connected to the push wire ([¶ 0007], basket is fixed to the push wire, therein fixing the plurality of wires to the pushwire), the expandable frame expandable from a compressed position within the catheter to an uncompressed deployed position ([¶ 0023]), wherein each expandable wire of the expandable wire frame define a proximally facing tip (Figure 2; 220), each proximally facing tip having a rounded surface (Figure 2; 220, rounded surface defined by the curvature of the wire) capable of penetrating an outer surface of a blood clot (capable of penetrating blood clot due to the thinness of the wire and depending on the size, shape, location, and hardness of the outer surface of a specific clot, i.e. wire may penetrate large soft clot) having a retraction wire operatively connected between the proximally facing tip and the push wire (Figure 2; 220), the retraction wire operable to cause retraction of the proximally facing tip towards the push wire ([¶ 0036]).
Concerning claim 3, the Nguyen reference teaches the apparatus of claim 1, further comprising a microcatheter operatively retaining the push wire (Figure 2; 140) and where the retraction wire is fixed to the push wire (Figure 2; 190 | [¶ 0029]) at a distance from the proximally .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrison et al. (US 2005/0085846, hereinafter Carrison) in view of Martin et al. (US 2009/0299393, hereinafter Martin).
Concerning claims 1 and 8-11, the Carrison et al. prior art reference teaches a blood clot retrieving apparatus for deployment into a patient’s vasculature from a microcatheter and for retrieving an intravascular blood clot from within the patient’s vasculature (Figure 1; 10) comprising: a push wire (Figure 1; 16); an expandable wire frame operatively connected to the push wire adjacent a distal end of the push wire (Figure 1; 18), the expandable wire frame having a plurality of expandable wires having first and second ends that are located adjacent to, contacting, and directly connected and fixed to the push wire (Figure 1; 24, 30 | [¶ 0013], end regions may be fixedly attached), the expandable wire frame expandable from a compressed position within the microcatheter (Figure 3; 34 | [¶ 0034], catheter or sheath may be a microcatheter) to an uncompressed position (Figure 4), wherein each expandable wire of the expandable wire frame define a proximally facing tip (Figure 2; 26a-c, ends of the wires that face proximally, therein defining them as proximally facing tips), each proximally facing tip having a curvature of wires define rounded surface) capable of penetrating an outer surface of a blood clot (capable of penetrating blood clot due to the thinness of the wire and depending on the size, shape, location, and hardness of the outer surface of a specific clot, i.e. wire may penetrate large soft clot), but it does not specifically teach each proximally facing tip having a retraction wire operatively connected between the proximally facing tip and the push wire, the retraction wire operable to cause retraction of the proximally facing tip towards the push wire.
However, the Martin reference teaches a blood clot retrieving apparatus (Figure 1B; 200) comprising a push wire (Figure 1B; 202) an expandable wire frame connected to the push wire adjacent a distal end of the push wire (Figure 1B; 226), the expandable wire frame having a plurality of expandable wires having first and second ends operatively connected to the push wire (Figure 1B; 204), the expandable wire frame expandable from a compressed position within the microcatheter to an uncompressed deployed position, wherein each expandable wire of the expandable wire frame define a proximally facing tip (Figure 1B; 238), each proximally facing tip having a retraction wire operatively connected between the proximally facing tip and the push wire (Figure 14D; 218), the retraction wire operable to cause retraction of the proximally facing tip towards the push wire ([¶ 0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each proximally facing tip of the Carrison reference have a retraction wire operatively connected between the proximally facing tip and the push wire, the retraction wire operable to cause retraction of the proximally facing tip towards the push wire as in the Martin reference to assist in compressing the proximally facing tips of the wire frame prior to entry within a guide sheath (Martin; [¶ 0168]).
Concerning claim 12, the combination of the Carrison and Martin references as discussed above teaches the apparatus of claim 1, wherein the Carrison reference further teaches a portion of the push wire and a first end of one of the expandable wires defining a first connection point of the push wire and the one of the expandable wires (Figure 1; 30) and a second end of the one of the expandable wires and another portion of the push wire define a second connection point of the push wire and the one of the expandable wires (Figure 1; 24), wherein a shape of the one of the expandable wires between the first connection point and the second connection point defines the proximally facing tip of the one of the expandable wires (Figure 2; 26a-c).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrison et al. (US 2005/0085846, hereinafter Carrison) in view of Martin et al. (US 2009/0299393, hereinafter Martin) as applied to claims 1 and 8-12 above, and further in view of Ulm, III (US 2016/0271360, hereinafter Ulm).
Concerning claim 2, the combination of the Carrison and Martin references as discussed above teaches the apparatus of claim 1, but it does not specifically teach the microcatheter operatively retaining the push wire and where the retraction wire is slidingly engaged with the push wire via a guide located on the push wire adjacent the proximally pointing tip and where the retraction wire is operable from outside a proximal end of the microcatheter to cause deflection of the proximally pointing tip towards the push wire.
However, the Ulm reference teaches a blood clot retrieving apparatus (Figure 31A; 300) comprising a push wire (Figure 31A; 308); an expandable wire frame operatively connected to the push wire adjacent a distal end of the push wire (Figure 31A; 322), the expandable wire frame having a plurality of wires having first and second ends operatively connected to the push wire, the expandable frame expandable from a compressed position within the catheter (Figure 32A; 316) to an uncompressed deployed position (Figure 32A; 322), each expandable wire having a retraction wire operatively connected between the expandable wire and the push wire (Figure 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the retraction wire of the Carrison and Martin combination be slidingly engaged with the push wire via a guide located on the push wire adjacent the proximally pointing tip and where the retraction wire is operable from outside a proximal end of the microcatheter to cause deflection of the proximally pointing tip towards the push wire as in the Ulm reference to allow the proximally facing ends to be collapse by moving a distal end connection of the retraction wires (Ulm; [¶ 0318]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrison et al. (US 2005/0085846, hereinafter Carrison) in view of Martin et al. (US 2009/0299393, hereinafter Martin) as applied to claims 1 and 8-12 above, and further in view of Nguyen et al. (US 2016/0015403, hereinafter Nguyen).
Concerning claim 3, the combination of the Carrison and Martin references as discussed above teaches the apparatus of claim 1, but it does not specifically teach the microcatheter operatively retaining the push wire and where the retraction wire is fixed to the push wire at a distance from the proximally pointing tip wherein the extension of the microcatheter over the retraction wire causes deflection of the retraction wire to draw each proximally pointing tip towards the push wire.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the retraction wire be fixed to the push wire at a distance from the proximally pointing tip wherein the extension of the microcatheter over the retraction wire causes deflection of the retraction wire to draw each proximally pointing tip towards the push wire as in the Nguyen reference given this is a known method of securing the proximal end of a retraction wire that connects an expandable frame to a push wire that causes deflection of the retraction wire to assist in the compression of the expandable frame (Nguyen; [¶ 0036]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrison et al. (US 2005/0085846, hereinafter Carrison) in view of Martin et al. (US 2009/0299393, hereinafter Martin) and .
Concerning claim 4, the combination of the Carrison, Martin, and Ulm references as discussed above teaches the apparatus of claim 2, but does not teach the microcatheter and retraction wire having scale markings at their respective proximal ends, the scale markings dimensioned to provide visual information to an operator to indicate the radial position of the proximally pointing tips.
However, the Chu reference teaches a capture and retrieval device, wherein the device includes a handle assembly at the proximal end of various catheters and pull wires associated with the device, wherein said handle assembly includes scale markings dimensioned to provide visual information to an operator to indicate the radial position of the capture device ([¶ 0102]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle assembly, which would therein include the proximal ends of the microcatheter and retraction wire of the Carrison, Martin, and Ulm combination include the scale markings of the Chu reference to allow a user to determine the radial position of the proximally pointing tips, and therein the degree of deflection, and the size of the captured clot (Chu; [¶ 0102]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrison et al. (US 2005/0085846, hereinafter Carrison) in view of Martin et al. (US 2009/0299393, hereinafter Martin),  and Nguyen et al. (US 2016/0015403, hereinafter Nguyen) as applied to claim 3, and further in view of Chu et al. (US 2016/0199079, hereinafter Chu).
Concerning claim 5, the combination of the Carrison, Martin, and Nguyen references as discussed above teaches the apparatus of claim 3, but does not teach the microcatheter and pushwire having scale markings at their respective proximal ends, the scale markings dimensioned 
However, the Chu reference teaches a capture and retrieval device, wherein the device includes a handle assembly at the proximal end of various catheters and pull wires associated with the device, wherein said handle assembly includes scale markings dimensioned to provide visual information to an operator to indicate the radial position of the capture device ([¶ 0102]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle assembly, which would therein include the proximal ends of the microcatheter and retraction wire of the Carrison, Martin, and Nguyen combination include the scale markings of the Chu reference to allow a user to determine the radial position of the proximally pointing tips, and therein the degree of deflection, and the size of the captured clot (Chu; [¶ 0102]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2016/0015403, hereinafter Nguyen) in view of Chu et al. (US 2016/0199079, hereinafter Chu).
Concerning claim 4, the Nguyen reference teaches the apparatus as in claim 3, but does not teach the microcatheter and pushwire having scale markings at their respective proximal ends, the scale markings dimensioned to provide visual information to an operator to indicate the radial position of the proximally pointing tips.
However, the Chu reference teaches a capture and retrieval device, wherein the device includes a handle assembly at the proximal end of various catheters and pull wires associated with the device, wherein said handle assembly includes scale markings dimensioned to provide visual information to an operator to indicate the radial position of the capture device ([¶ 0102]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle assembly, which would .
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrison et al. (US 2005/0085846, hereinafter Carrison) in view of Martin et al. (US 2009/0299393, hereinafter Martin) as applied to claims 1 and 8-12 above, and further in view of Ferrera et al. (US 2011/0319917, hereinafter Ferrera).
Concerning claim 6, the Carrison reference teaches a method of deploying a blood clot retrieving apparatus (BCRA) (Figure 1; 10) comprising a push wire (Figure 1; 16) and an expandable wire frame operatively connected to the push wire adjacent a distal end of the push wire (Figure (Figure 1; 18), the expandable wire frame having a plurality of expandable wires having first and second ends that are located adjacent to, contacting, and directly connected and fixed to the push wire (Figure 1; 24, 30 | [¶ 0013], end regions may be fixedly attached), the expandable wire frame expandable from a compressed position within the microcatheter (Figure 3; 34 | [¶ 0034], catheter or sheath may be a microcatheter) to an uncompressed position (Figure 4), wherein each expandable wire of the expandable wire frame define a proximally facing tip (Figure 2; 26a-c, ends of the wires that face proximally, therein defining them as proximally facing tips), the method further comprising the steps of: advancing a compressed BCRA within a microcatheter to a position within the vasculature adjacent a blood clot (Figure 3; 34 | [¶ 0032]); withdrawing the microcatheter relative to the BCRA to deploy the BCRA adjacent the blood clot ([¶ 0032]); advancing the BCRA in a proximal direction to effect blood clot capture; withdrawing the BCRA and microcatheter in a proximal direction to remove the blood clot from the vasculature ([¶ 0033-0034]), but it does not specifically teach each proximally facing tip having a retraction wire 
However, the Martin reference teaches a blood clot retrieving apparatus (Figure 1B; 200) comprising a push wire (Figure 1B; 202) an expandable wire frame connected to the push wire adjacent a distal end of the push wire (Figure 1B; 226), the expandable wire frame having a plurality of expandable wires having first and second ends operatively connected to the push wire (Figure 1B; 204), the expandable wire frame expandable from a compressed position within the microcatheter to an uncompressed deployed position, wherein each expandable wire of the expandable wire frame define a proximally facing tip (Figure 1B; 238), each proximally facing tip having a retraction wire operatively connected between the proximally facing tip and the push wire (Figure 14D; 218), the retraction wire operable to cause retraction of the proximally facing tip towards the push wire, and further teaches the step of activating the retraction wire by manipulation of a catheter over the retraction wire to effect inward deflection of the proximally facing tips ([¶ 0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each proximally facing tip of the Carrison reference have a retraction wire operatively connected between the proximally facing tip and the push wire, the retraction wire operable to cause retraction of the proximally facing tip towards the push wire, and to further include the step of activating the retraction wire by manipulation of a catheter over the retraction wire to effect inward deflection of the proximally facing tips as in 
Furthermore, the Ferrera reference teaches a method for deploying a blood clot retrieving apparatus, wherein the reference teaches that the struts of a capture basket may be optimized to allow the struts to penetrate the outer surface of a clot, thereby enhancing clot adhesion and increasing the likelihood of clot capture ([¶ 0270]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the step of activating the retraction wire by manipulation of the microcatheter over the retraction wire to effect inward deflection of the proximally facing tips of the Carrison and Martin combination further include having the proximally facing tips penetrate an outer surface of the blood clot, given penetration of the outer surface of a blood clot has been found to enhance clot adhesion and increase the likelihood of clot capture (Ferrera; [¶ 0270]).
Concerning claim 7, the combination of the Carrison and Martin references as discussed above teaches a method of deploying a blood clot retrieving apparatus as described in claim 1 within a vasculature to effect removal of a blood clot, the Carrison reference teaching the method comprising the steps of: advancing a compressed BCRA within a microcatheter to a position within the vasculature adjacent a blood clot (Carrison; Figure 3; 34 | [¶ 0032]); withdrawing the microcatheter relative to the BCRA to deploy the BCRA adjacent the blood clot (Carrison; [¶ 0032]); advancing the BCRA in a proximal direction to effect blood clot capture; withdrawing the BCRA and microcatheter in a proximal direction to remove the blood clot from the vasculature (Carrison; [¶ 0033-0034]), wherein the Martin reference further teaches activating the retraction wire by manipulation of a catheter over the retraction wire to effect inward deflection of the proximally facing tips (Martin; [¶ 0074]), but it does not specifically teach the step of advancing 
However, the Ferrera reference teaches a method for deploying a blood clot retrieving apparatus, wherein the reference teaches that the struts of a capture basket may be optimized to allow the struts to penetrate the outer surface of a clot, thereby enhancing clot adhesion and increasing the likelihood of clot capture ([¶ 0270]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the step of advancing the BCRA in a proximal direction to effect blood clot capture of the Carrison and Martin combination further include having the proximally facing tips penetrate an outer surface of the blood clot, given penetration of the outer surface of a blood clot has been found to enhance clot adhesion and increase the likelihood of clot capture (Ferrera; [¶ 0270]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        5/6/2021